618 F.2d 396
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CLAXTON MANUFACTURING COMPANY, INC., Respondent.
No. 79-1527.
United States Court of Appeals, Fifth Circuit.
May 14, 1980.

Application for Enforcement of an Order of the National Labor Relations Board (Georgia Case).
Elliott Moore, Deputy Associate Gen. Counsel, John G. Elligers, Lafe E. Solomon, Attys., John S. Irving, Gen. Counsel, John E. Higgins, Jr., Deputy Gen. Counsel, Robert E. Allen, Acting Associate Gen. Counsel, Michael F. Messitte, N.L.R.B., Washington, D. C., for petitioner.
Mitchell, Clarke, Pate & Anderson, James W. Wimberly, Jr., James P. Cobb, Atlanta, Ga., for respondent.
Curtis L. Mack, Director, Region 10, Atlanta, Ga., for other interested party.
Before GODBOLD, GEE and RUBIN, Circuit Judges.

BY THE COURT:

1
IT IS ORDERED that the petitioner's motion to clarify this Court's opinion filed on March 21, 1980, 613 F.2d 1364 (5 Cir.) is GRANTED.  The following is added to our opinion in this case:


2
The case is REMANDED to the Board for an evidentiary hearing.